Citation Nr: 1235338	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	C.H. Thornton, Attorney at Law


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel






INTRODUCTION

The Veteran served on active duty from July 1982 to August 1984 (active service is noted to include attendance as a midshipman at the United States Naval Academy 38 C.F.R. § 3.6(b) (2011)). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

Pursuant to the appellant's request, a hearing before a member of the Board was scheduled for March 2012.  The Veteran did not appear for this hearing.  In a statement dated February 16, 2012, and received on February 17, 2012, the Veteran's representative requested that the hearing be postponed due to the Veteran's incarceration.  However, in another statement also dated February 16, 2012, and received on February 27, 2012, the Veteran's representative requested that the Veteran's appeal be decided based on the evidence of record without the benefit of the Veteran's testimony.  In any event, a hearing before a member of the Board was rescheduled for August 2012, but the Veteran failed to report.  Since the Veteran failed to report for the hearing or provide good cause for that absence, and has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (2011). 

In February 2012, the appellant's attorney submitted additional evidence in support of the Veteran's claim directly to the Board without a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2011).  Given the favorable disposition in this case, there is no prejudice to the appellant for the Board to consider this evidence without a waiver.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file. 
FINDING OF FACT

The competent and credible evidence of record shows that the Veteran's psychiatric disability, diagnosed as schizoaffective disorder, had its onset in service. 


CONCLUSION OF LAW

The Veteran's psychiatric disability, diagnosed as schizoaffective disorder, was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran. 

Service Connection

The Veteran contends that his current psychiatric disability had onset during his service in the United States Naval Academy. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).  

At the outset, the Board notes that the term "active duty" means service as a cadet at the Unites States Military, Air Force, or Coast Guard Academy, or as a midshipman at the United States Naval Academy (hereinafter referred to as the "Naval Academy").  38 U.S.C.A. § 101(21)(D).  Additionally, the term "active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24)(A).  See also 38 C.F.R. § 3.6(a), (b)(4). 

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he was treated for mental health problems during service, however, the service treatment records were unavailable for review.  The Veteran submitted copies of academic records prior to and during service.  The records show that prior to service, the Veteran was an excellent student with multiple academic and extracurricular achievements.  However, the Veteran's academic performance declined while he was enrolled at the Naval Academy.  The Veteran was unable to achieve the cumulative quality point rating of at least 2.0, required for retention.  He was discharged from the Naval Academy due to failing to meet academic requirements.  His separation documents reflect an honorable academic discharge.

After service, private treatment records starting in 1993, show treatment for a variety of mental health conditions, to include bipolar disorder, paranoid schizophrenia, psychosis, and schizoaffective disorder.  A psychiatric aftercare intake evaluation in September 1993, shows the Veteran was hospitalized for 4 weeks and discharged with a diagnosis of bipolar disorder.  It was noted that the Veteran's psychiatric symptoms had onset more than one year earlier, although there was no report showing previous treatment for a psychiatric problem.  In April 1996, the Veteran reported that he had been awarded Social Security disability benefits.  

A psychiatric evaluation report in July 2001 noted onset of symptoms while the Veteran was in his early 20's.  Clinical treatment notes in October 2007, recorded the Veteran's report of onset of psychiatric symptoms in service, sometime around 1983.  He indicated he left service in 1984 due to academic deficiency and mental health problems.  Reportedly he was psychiatrically treated with medication following service discharge.  The Veteran was psychiatrically hospitalized in 1993, at which time he exhibited paranoia and hallucinations.   

A VA mental health outpatient psychosocial evaluation report dated in July 2007, noted that the Veteran was discharged from the Naval Academy due to bad grades.  He was initially hospitalized for mental health problems in 1993.  Thereafter he had been psychiatrically hospitalized multiple times.  Currently he was being treated for a psychotic disorder, to include bipolar disorder and schizophrenia.  Following an examination of the Veteran, the VA psychologist diagnosed bipolar disorder, not otherwise specified.  In October 2007, the Veteran reported onset of psychiatric symptoms while serving at the Naval Academy, which were likely triggered by sleep deprivation, intense studies, activities, and competition, and to which he responded with decreasing academic performance.  He stated that he was discharged from the Naval Academy for psychiatric reasons.  After discharge, he earned a degree in political science from a different academic institution.  Subsequent VA treatment records also reflect treatment for schizoaffective disorder.  

In October 2007, Dr. A.J.A. noted a diagnosis of schizoaffective disorder with a history of psychiatric symptoms triggered by stress and sleep deprivation while serving in the Navy from 1982 to 1984.  In January 2008, she indicated that she had treated the Veteran since 2002 for schizoaffective disorder.

In medical statements in March 2008, Dr. J.T.R. and Dr. R.D.M. reported treating the Veteran for schizoaffective disorder since October 2007.  Both clinicians opined that the Veteran's psychiatric symptoms had onset in service. 

In a September 2008 medical statement, Dr. A.J.C. noted that a review of the Veteran's service records showed that his academic performance declined in service, because he clearly could not deal with the stress and demands of the Naval Academy, which caused his decompensation.  Consequently, the Veteran's performance slipped and he failed out.  Based on this finding, Dr. A.J.C. opined that the Veteran's psychiatric condition had onset in service.  

In September 2008, Dr. J.T.R. indicated that a review of the Veteran's service records documented a steep decline in the Veteran's academic performance during service.  While it was possible that the Veteran lost motivation or was acting out due to immaturity, his records failed to show disciplinary action which was inconsistent  with such theories.  Instead, the records showed that the Veteran was counseled and given time for additional study, thus supporting a finding that he was motivated to do well.  However, something, more than just stress, interfered with his ability to do so.  Dr, J.T.R. determined that there must have been a more permanent source of impairment, such as a mental disorder.  In support of his opinion Dr. J.T.R. noted that there was no evidence of temporary stressors from 1982 to 1984.  Dr. J.T.R. found that the Veteran's behavior during service was characteristic of the padromal phase of mental illness falling within the schizophrenic spectrum, manifest among other symptoms, by inability to follow along with the environmental demands.  Dr. J.T.R. also noted that the Veteran's reported history since leaving the Naval Academy and current prognosis was also typical of those suffering with schizophrenic spectrum disorders.  Dr. J.T.R. opined that in all likelihood the Veteran's mental illness began while he was at the Naval Academy.  Dr. R.D.M. reported that he concurred with Dr. J.T.R.'s opinion.  In a subsequent statement in October 2008, Dr. J.T.R. reported treating the Veteran for approximately a year, and reiterated his opinion that the Veteran's psychiatric condition had onset in service.  

In a medical statement in November 2008, Dr. R.D.M., a VA staff psychiatrist, stated that the Veteran started to develop mental health problems while at the Naval Academy from 1982 to 1984, at which time he had experienced auditory and visual hallucinations.  Reportedly, he was evaluated by a psychiatrist at the Naval Academy.  Accordingly, Dr. R.D.M. opined that it was historically clear that his condition started in service.  There is no evidence of a psychiatric evaluation while the Veteran was enrolled at the Naval Academy.  

In a March 2010 witness statement, the Veteran's step father noted that the Veteran initially exhibited emotional problems while enrolled at the Naval Academy.  Reportedly, shortly after discharge the Veteran had to be psychiatrically hospitalized, and he had ongoing mental health problems since that time.  

In January 2010, K.B.G., who had known the Veteran since childhood, stated that the he observed a change in the Veteran's behavior while he was enrolled at the Naval Academy.  Reportedly, the Veteran had been experimenting with drugs, possibly LSD, and this event permanently changed his personality.  K.B.G. opined that the Veteran's condition was due to exposure to a "mysterious experimental drug" that was administered to the Veteran at the Naval Academy.     

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's acquired psychiatric disorder, currently diagnosed schizoaffective disorder, is related to service.  38 C.F.R. § 3.102 (2011).

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  Here the Board finds that the Veteran is credible and competent to report that he experienced symptoms of sadness, stress, hallucinations, and nervousness in service, as he was able to visibly observe such problems in service. Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's service treatment records are not available, and there is no contemporaneous evidence to show that the Veteran's psychiatric condition was manifest during service.  While there is some indication that the Veteran may have been treated for mental health problems after discharge from service, there is no objective evidence of treatment until 1993.  At that time it was noted that the Veteran's psychiatric symptoms had been manifest for over a year, which does not contradict the Veteran's report of ongoing symptoms since service discharge.  Subsequent private and VA treatment records documented ongoing complaints and extensive treatment for a psychiatric condition that had onset in service, and the Veteran has consistently reported continuity of symptomatology following service discharge.  Additionally, in witness statements the Veteran's step father and K.B.G., which had known the Veteran prior to service and post service discharge, reported witnessing changes in the Veteran's behavior while at the Naval Academy and onset of emotional problems since that time.  In the absence of any contradictory evidence, and in light of the Veteran's consistent assertions and supportive medical opinions, the Board also finds this reported history credible as it is facially plausible, internally consistent, and consistent with the other evidence of record, and, thus, probative evidence supporting the notion he experienced relevant symptoms in service and has continued to during the years since.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Significantly, on the question of medical causation, the competent medical evidence supports the appellant's claim.  The Veteran's private and VA treating mental health providers have unanimously opined that the Veteran's psychiatric condition had onset in service.  In a September 2008 medical report, following a review of the service records, Dr. J.T.R. opined that in all likelihood the Veteran's mental illness began while he was at the Naval Academy.  Dr. J.T.R. explained that while there were several reasons that could have explained the Veteran's decline in academic performance during service, given the Veteran's current diagnosis of schizoaffective disorder, his psychiatric treatment history and prognosis, behavioral changes in service as shown by academic records, were consistent with a permanent source of impairment, such as a mental disorder, which is characteristic of the padromal phase of mental illness falling within the schizophrenic spectrum.  Similarly, in statements in October 2007, January 2008, and September 2008, Dr. A.J.A. noted a diagnosis of schizoaffective disorder with a history of psychiatric symptoms triggered by stress and sleep deprivation while serving in the Navy from 1982 to 1984.  Dr. A.J.C. explained that a review of the Veteran's service records, which showed his academic performance declined in service, was consistent with his inability to handle the stress and demands of the Naval Academy, and it was his inability to handle stress during that time caused his decompensation.  Similarly, Dr. R.D.M. opined that the Veteran's psychiatric symptoms had onset in service. 

The September 2008 medical opinion is of great probative value.  The opinion was rendered after a review of the claims file, to include the service records, and post-service private treatment records, and cited to the medical evidence in the claims file.  It is also consistent with the evidence of record, to include the Veteran's credible reporting of onset of symptomatology and other medical opinions of record.  More importantly, a rationale in support of the opinion was provided.  Additionally, there is no competent evidence of record that contradicts the opinion.  Therefore, the Board finds that service connection for schizoaffective disorder is warranted.  38 C.F.R. §§ 3.303(d) (2011).  

Also, while variously diagnosed with several psychiatric disorders throughout the years, the Veteran's treating physicians have settled on a diagnosis of schizoaffective disorder as the source of the Veteran's symptoms.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers from chronic mental disability that had its onset in service.  The chronic mental disability that had its onset in service has been clinically identified as schizoaffective disorder.  As the Board finds that service connection is warranted for schizoaffective disorder, a full grant of the benefit sought on appeal has been awarded.

  


ORDER

Service connection for schizoaffective disorder is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


